Citation Nr: 9911532	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-43 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a back 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1971.

In October 1990, the Board of Veterans' Appeals (Board) 
disallowed a claim of entitlement to service connection for a 
back disability.  38 C.F.R. § 20.1100.  Thereafter, in May 
1991, the RO denied an application to reopen that claim.  
38 U.S.C.A. § 5108.  The veteran appealed the RO's May 1991 
decision, and the Board, by a decision entered in November 
1996, likewise denied the application to reopen.  The Board 
concluded that the evidence received since the time of the 
October 1990 decision was not "new and material" because it 
did not "raise[] a reasonable possibility of changing the 
outcome of that prior final decision."

The veteran appealed the Board's November 1996 decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court).  In a November 1998 order, the Court noted 
that the test for materiality set forth in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test), had been invalidated by the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Court 
further noted that the Federal Circuit in Hodge had mandated 
that materiality be determined solely pursuant to 38 C.F.R. 
§ 3.156(a).  Because the Board had relied on the Colvin test 
when it considered the veteran's appeal in November 1996, the 
Court vacated the Board's November 1996 decision, and 
remanded the matter so that the Board could consider and 
apply 38 C.F.R. § 3.156(a) and the Federal Circuit's holding 
in Hodge.

The Board notes that the veteran, by a communication dated in 
November 1997, raised the issue of entitlement to an 
increased rating for a service-connected disorder of the 
right hand.  This matter has not been developed for appellate 
review, and is referred to the RO for appropriate action.



REMAND

As noted above, the Board employed the now-invalidated Colvin 
test for materiality when it adjudicated this matter in 
November 1996.  A review of the record shows that the RO 
likewise employed the Colvin test when developing the 
veteran's appeal.  In a December 1994 supplemental statement 
of the case (SSOC), the RO stated that, "[t]o justify a 
reopening of a claim on the basis of new and material 
evidence, there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  (Emphasis 
added.)  In view of the fact that the RO has not yet fully 
considered whether the evidence submitted since October 1990 
is "new and material" under the standards set forth in 
38 C.F.R. § 3.156(a) and the Federal Circuit's decision in 
Hodge, and in order to avoid the possibility of prejudice to 
the veteran, the Board will remand this matter to the RO.  
38 C.F.R. § 19.9 (1998).  Cf.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The Board will also remand the matter to the RO so that the 
veteran can be afforded the opportunity for a hearing.  In a 
written statement, dated in January 1997, the veteran 
indicated that he wished to have "a hearing on [my back] at 
the [l]ocal [l]evel."  On remand, the RO should ascertain 
the type of "local" hearing the veteran desires, and should 
notify the veteran and his representative of the date and 
time of the hearing in accordance with the governing 
regulations.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should contact the veteran, 
through his representative, and inform 
him of his right to supplement the 
record on appeal.  He should be asked to 
indicate whether he still desires to 
have a hearing at 

the RO and, if so, whether he wishes to 
have a hearing before a local hearing 
officer or before a member of the Board.  
The RO should schedule the veteran for 
the type of hearing requested, and should 
notify the veteran and his representative 
of the date and time of the hearing in 
accordance with the governing 
regulations.

	2.  After the veteran has been given an 
opportunity to supplement the record on 
appeal, and to appear at a hearing, the 
RO should take adjudicatory action on 
the matter of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service 
connection for a back disorder.  In so 
doing, the RO should consider and apply 
the provisions of 38 C.F.R. § 3.156(a) 
and the Federal Circuit's decision in 
Hodge.  If any benefit sought is denied, 
a SSOC should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to afford the 
veteran an opportunity for a hearing and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1998) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


